—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered June 26, 2000, as amended pursuant to order, same court and Justice, entered July 11, 2000, which, following a nonjury trial, awarded plaintiff the sum of $23,000,000 plus interest, costs and disbursements, and bringing up for review an order, same court and Justice, entered on or about May 22, 2000, which determined that plaintiff was entitled to acquire the Roosevelt Hotel for a purchase price of approximately $36 million, free and clear of any existing mortgages on the property, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered on or about May 22, 2000, unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
The decision by the trial judge is amply supported by the proof at trial, and it is axiomatic that the determination of the fact-finding court should not be disturbed on appeal unless it is clear that its conclusions could not be reached under any fair interpretation of the evidence (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495; Wolf v Rand, 258 AD2d 401, 402). The trial court was clearly warranted in finding that the price specified in the lease for the exercise by plaintiff of its option to purchase the demised premises established a fixed price of $36,538,359, free from any additional mortgage obligations, and that defendant’s contention to the contrary represented an attempt to revise an agreement that had become less favorable to its interests with the passage of time. Concur — Rosenberger, J. P., Nardelli, Andrias and Saxe, JJ.